Citation Nr: 1617537	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-47 794	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004, when he was discharged following confirmed positive cocaine testing.  

This matter comes before the Board of Veterans' Appeals (Board) from multiple RO decisions.  In April 2014, the Veteran and his wife provided sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge.  

In an August 2014 decision, the Board denied the benefit sought.  The Veteran perfected a timely appeal of this denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a Joint Motion for Remand filed by both parties to the case, vacated that portion of the Board's August 2014 decision which denied a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine, and remanded the matter back to the Board for further consideration.  

In June 2015, the Board remanded again for further evidentiary development.  Such development has been completed to the extent possible, as described below, and the matter has been returned to the Board for further appellate review.

In an April 2014 statement, a private physician opined that the Veteran's fibromyalgia; tarsal tunnel syndrome; radiculopathy; peripheral neuropathy; and limited motion of the ankles, feet, knees, and hands, are all consistent with post traumatic syndrome due to the 2004 inservice motor vehicle accident in which the Veteran was involved.  Thus these service connection issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Throughout the time period at issue, the Veteran's cervical spine impairment is analogous to that level of impairment represented by forward flexion greater than 15 degrees; he does not have spinal ankylosis, and has not been prescribed bed rest by a physician for relief of his neck problems; no associated neurological abnormalities are shown.


CONCLUSION OF LAW

A disability rating greater than 20 percent is not warranted for cervical degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claims by an October 2009 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, we observe that in the joint motion for remand, neither party before the Court had any criticism to make of the notice provided to the Veteran.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology, to the extent possible under the circumstances of the case.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

In terms of the duty to notify, case law requires discussion of the April 2014 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case the increased rating was identified as an issue on appeal at the Board hearing.  The nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

As noted above, the Board previously remanded this issue in June 2015 for further evidentiary development, specifically for a VA examination to identify the Veteran's functional impairment and whether he has radiculopathy related to his cervical disc disease.  The Veteran was provided with a VA examination in October 2015.  The Veteran refused to perform range of motion exercises during the examination.  However, the examiner performed a thorough review of the Veteran's medical records, and took a complete history and description of current functioning from the Veteran, which was the best the examiner could do under the circumstances.  Additionally, the RO obtained updated copies of the Veteran's VA treatment records for review by adjudicators.  The appeal was readjudicated in December 2015.  Thus, there is compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the Veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran was involved in an automobile accident in January 2004, during service.  Contemporaneous records reflect that the car he was driving was rear-ended by a larger car.  The whiplash caused muscle sprains and contusions.  He was treated for both low back and cervical spine pain with heat, pain medication, muscle relaxants, and physical therapy.  He was involved in a second accident post-service in May 2007.  Medical records reflect he sustained a fracture of the pedicle of his C2 vertebra, and also to the lamina of the C6 vertebra.  Imaging studies showed that the fractures resolved within six months of the accident.  A November 2007 magnetic resonance imaging study was interpreted as showing minimal anterior listhesis of C6 on C7 by 1-2 mm; no evidence for cord compression, cord deformity or cord signal abnormality; and poor visualization of the C2 fracture.  

The Veteran currently has multiple complaints involving his cervical spine.  These are well documented in his written contentions, his medical records, and his hearing testimony.  He takes strong prescription medication for the relief of pain in his entire spine.  He has undergone physical therapy, TENS unit therapy, and acupuncture at various times throughout the appeal period.  He testified during the hearing that his wife massages his neck and back with good results.  

His VA chiropractic treatment records reflect that he has spasm and edema in his cervical musculature, related to pain.  However, multiple chiropractic records dated from 2010 through 2015, throughout the appeal period also show that he maintains normal range of motion in his cervical spine.  

A May 2009 magnetic resonance imaging study was interpreted as showing straightening of the cervical spine with otherwise normal alignment and vertebral body height and marrow signal.  The intervertebral discs were normal in signal and appearance.  No significant degenerative changes or disc or protrusions were identified.  No residual lesions were noted in relation to the old fractures of the cervical spine.  The visualized portions of the posterior fossa and spinal cord appeared normal.  The paraspinal soft tissues were unremarkable.  The radiologist noted that straightening of the cervical spine may represent muscular spasm or an otherwise normal study of the cervical spine.

In an October 2009 statement, the Veteran's wife reported that she rubs his neck several times a day, which provides him with a little relief, but he still experiences pain.

The report of a December 2009 VA examination shows that the Veteran walked with a normal gait and appeared to be in no acute distress.  There was tenderness over the neck and trapezius area upon examination, but no spasms or malalignment.  Range of motion testing revealed painful forward flexion from 0 to 40 degrees, extension from 0 to 30 degrees.  Right and left lateral flexion was from 0 to 30 degrees.  Right and left lateral rotation was from 0 to 60 degrees.  The Veteran stated that all motion testing was so painful he would not attempt to repeat it.  He had normal strength in all related muscles with no atrophy.  The examiner noted a May 2009 magnetic resonance imaging study which was interpreted as showing straightening of the cervical spine which may have been due to muscle spasms.

A November 2010 VA examination was conducted specifically to evaluate the Veteran's claims of radiculopathy.  The Veteran reported that he had slight neck pain, some soreness in the mid back and some radiation of pain in both shoulders.  The sensory examination of the upper extremities was normal, with normal muscle strength and normal sensation.  The examiner reviewed electromyograph testing from July 2005 which showed only mild median nerve involvement bilaterally which was consistent with mild carpal tunnel syndrome.  (Although the examiner refers to test results from July 2005, the Veteran's medical records contain a copy of electromyograph test results dated in July 2010, which show the same interpretation.)  The examiner concluded that there was no evidence of any radiculopathy from the Veteran's cervical spine, based upon history, clinical examination findings, and test results.

The report of a November 2012 VA examination reflects the Veteran's reports of constant pain, stiffness, and muscle spasms.  He stated he did not experience flare-ups in his pain, because his pain is always at a constant high level.  Range of motion testing revealed painful forward flexion from 0 to 40 degrees, painful extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 45 degrees.  The Veteran refused to perform repetitive motion exercises because of his neck pain.  The examiner specified that the Veteran did not have radiculopathy from the cervical spine nerve roots, and no other neurologic abnormalities were identified.  

Also, in 2012, the Veteran was evaluated for possible fibromyalgia due to his complaints of overwhelming pain.  A 2013 rheumatology evaluation reflects the treating physician's suspicion that fibromyalgia may not be the correct label.  During this examination, the Veteran was noted to have limited motion of the cervical spine, in terms of lateral rotation and lateral flexion.  

A cervical spine X-ray series taken in January 2013 reflects straightening of the C-spine curvature, with grossly normal vertebral body heights.  The disc space at C6-7 was slightly narrowed with some spondylosis.  The flexion and extension views showed no subluxation.  The odontoid process and lateral masses were intact.  The neural foramina were normal bilaterally.  The diagnostic impression was of some degenerative disease at the C6-7 level, with some straightening of the C-spine curvature likely related to muscular spasm.  

As noted above, in an April 2014 statement, a podiatrist rendered relevant diagnoses of cervical disc disease, degenerative radiculopathy, and peripheral neuropathy.  He linked these diagnoses to the automobile accident in service; however noted that no imaging studies were conducted to arrive at the diagnosis or the nexus opinion.

During the April 2014 hearing on appeal, the Veteran's wife testified that in addition to massaging his neck and back, she helped him with physical therapy routines and stretches.  The Veteran testified that he was unable to help with his family, his kids, tasks like carrying groceries, even brushing his teeth and bathing, because of his neck impairment.  He also testified that he experienced constant soreness down the outside of his arms along with tingling and numbness in his hands.  The hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

As noted above, multiple chiropractic records dated from 2010 through 2015 are part of the Veteran's VA medical records.  A record dated in May 2015 indicated that he had just completed 12 chiropractic visits.  He had normal range of motion in his cervical spine, although with pain.  Muscle spasm, edema, and/or splinting was noted in the cervical para-spinal musculature.

During an October 2015 VA examination, the Veteran complained of pain upon palpation of his neck and refused to engage in any range of motion exercises, as he claimed his neck hurt too much.  He reported having another car accident in early 2015, although he denied injuries from that accident.  He reported pain in his neck upon any activity, such as brushing his teeth and gripping things in either hand.  He reported no flare-ups in his neck pain.  The examiner identified localized tenderness, guarding, and muscle spasm in the cervical spine, but specified that the spasm did not result in abnormal gait or abnormal spinal contour.  Sensation testing was normal in both extremities.  There was no radicular pain, signs, or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities related to the cervical spine disability.  The examiner specified that the Veteran does not have intervertebral disc syndrome of his cervical spine.  The Veteran reported that he occasionally uses a wheelchair, but regularly uses a cane and multiple braces on various body parts.  The examiner reviewed the Veteran's medical records and noted the presence of degenerative joint disease of the cervical spine, but specified that the Veteran did not have a vertebral fracture with loss of 50 percent or more of height.  In addition to much of the clinical examination and testing, the Veteran also refused to remove his shirt so that the examiner could view the contour of his cervical spine.  The examiner concluded that based on the available evidence of record, there was no definitive evidence to suggest that the Veteran has cervical radiculopathy, as electromyography and nerve conduction testing revealed only carpal tunnel syndrome.  

The report of October 2015 X-ray studies was interpreted as showing straightening of the cervical curvature and moderate narrowing of the C6-7 disc space with anterior osteophytosis.  

Under the governing regulation, cervical strain and cervical disc disease are both rated under the General Rating Formula for Diseases and Injuries of the Spine.  The currently-assigned 20 percent disability rating reflects symptoms such as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire cervical spine (40 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

In light of the concerns expressed in the joint motion for remand about the inadequacy of the December 2009 VA examination, the Board will discount the particular range of motion reports contained in that report.  However, the other findings in the report and the other observations of the examiner remain relevant.  

With regard to the Veteran's range of motion testing throughout the appeal period, the Board observes that he has been an unwilling participant in all such testing.  During the earlier examinations, he would participate for the first round of testing and then refuse repeated testing.  During the most recent 2015 examination, he refused all motion testing and strength testing; he even refused to remove his shirt for visual examination.  The Veteran's legal representatives would have us believe that his pain was so severe as to limit all motion in his neck at these points.  The Board does not wish to discount the Veteran's pain, which is well-documented in the evidence of record, especially in the statements and testimony of the Veteran himself and of his wife.  However, the fact that his chiropractic records reflect full range of cervical spine motion over a period of at least five years, weighs heavily against the notion that the Veteran is rendered immobile by his neck pain.   In fact, the chiropractic records refer to spinal manipulations without any indication the provider was unable to even touch the Veteran's neck or that he was unable to satisfactorily complete those parts of his treatment.

Given the Veteran's general uncooperativeness during the VA examinations, the Board is unconvinced that further examinations would be helpful to arrive at more precise measurements.  There is even some concern that requiring the Veteran to undergo a process which seems to cause him great pain and anxiety, would not only be unhelpful, but potentially cruel.  Rather, we choose to place more probative weight on the consistent results obtained during his chiropractic treatment, where the Veteran does not experience the same pressures he apparently does during VA compensation examinations.  Therefore, the Board finds that the Veteran's range of cervical spine motion is only somewhat limited by pain, which may be exacerbated by the compensation examination process.  As he manifests full range of cervical spine motion during treatment, we choose to split the difference and hold that the currently-assigned 20 percent disability rating is more nearly analogous to represent his overall cervical spine symptomatology.  

Additionally, the fact that there is no ankylosis of the cervical spine is well established.  

Applying these criteria to the facts of the Veteran's case, the Board finds that a disability rating greater than 20 percent is not warranted.  The chiropractic reports showing normal ranges of cervical spine motion are most significant to this finding.  Also significant are the Veteran's reports of constant pain and functional limitation, which must be considered with great sympathy.  However, absent ankylosis or limitation of forward flexion of less than 15 degrees, a higher disability rating simply is not warranted.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this case, the Veteran has complained of significant cervical spine pain limitation of activity.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to flexion limited to 15 degrees or less or favorable ankylosis.  Even considering the effects of pain, the Veteran retained relatively normal range of cervical spine motion during this period, as measured by his treating chiropractor.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion limited to 15 degrees or less or favorable ankylosis of the cervical spine.  38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, an increased schedular evaluation based upon pain would be inappropriate.

The Board concludes that the Veteran has no radiculopathy or neurological involvement due to his cervical spine.  Although he has submitted a single private medical opinion to the contrary, this opinion was rendered by a podiatrist who did not perform neurological testing to support the diagnosis.  The Board weighs the probative value of the medical evidence and can discount the weight of a medical opinion for a variety of reasons.  Here, not only is there no indication of supportive diagnostic testing done by the provider, but the opinion, again, was from a podiatrist, who is trained to treat primarily foot disorders.  The combination of the fact he did not perform any neurological testing with the fact that spinal disorders are not his area of specialty means his opinion carries less weight.  The fact is that all of the actual diagnostic testing which has been done throughout the appeal period has yielded neurological deficits only in his wrists, with normal findings involving his neck and cervical spine.  

The Veteran's treating chiropractor and multiple VA physicians and examiners have found no neurological involvement in the Veteran's cervical disc disease.  Thus, a separate disability rating for objective neurologic abnormalities is not warranted.  

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck problems.  Although the Veteran intentionally limits his activities to avoid pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Also, while the Veteran told the 2009 examiner that he was sometimes left "bedbound" by neck pain, this situation does not fit the definition of "incapacitating episode," as set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The preponderance of the evidence is against the claim and the appeal for a higher initial disability rating must be denied. 


Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that, the symptomatology and impairment caused by the Veteran's cervical disc disease are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Concerning his neck, the Veteran has reported symptoms of pain, limited motion, stiffness, difficulty with prolonged walking, sitting and standing, limitation in bending, lifting, and twisting, and pain that interfered with his sleep.  The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  The regulations also expressly contemplate interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45(f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.


ORDER

A disability rating greater than 20 percent for degenerative disc disease of the cervical spine is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


